 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOAQUIN MARTINEZ,                                   No. 2:16-CV-0831-JAM-DMC-P
12                      Plaintiff,
13          v.                                           ORDER
14   J. LIZARRAGA, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

19   (Doc. 16).1

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27

28          1
                    Plaintiff’s complaint is addressed separately.
                                                      1
 1   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

 2   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 3   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 4   of counsel because:

 5                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 6                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 7
                    Id. at 1017.
 8

 9                  In the present case, the court does not at this time find the required exceptional

10   circumstances. As explained in the accompanying order, the court finds that plaintiff’s complaint

11   currently does not state any claim upon which relief can be granted. Therefore, the court cannot

12   conclude plaintiff is likely to succeed on the merits of his claims. Nor can the court make any

13   assessment of the legal or factual complexity involved in this case absent an operable pleading

14   sufficient for service on defendants. Additionally, while plaintiff has not alleged facts sufficient

15   to state a cognizable claim against any defendant, a review of his filings in this case reflects he

16   has the ability to articulate on his own. Finally, the court finds the reasons outlined in plaintiff’s

17   motion supporting appointment of counsel – lack of funds and legal training – are not exceptional

18   circumstances, but are circumstances common to most prisoners.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

20   appointment of counsel (Doc. 16) is denied.
21

22

23   Dated: November 2, 2018
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
